Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments and arguments filed on 8/9/2022 overcome all the rejections set forth in the previous Office Action. In particular, applicant’s arguments regarding Sato’s prior art are persuasive and therefore art rejections of claims 1, 6-8 and 10-15 are withdrawn. Amended method claim 1 and its dependent claims 3-5 create contingent limitations for the method claims 3-5 as per Ex Parte Schulhauser (see MPEP2111.04). As a result, the method claims 3-5 may not be allowable purely for their dependency on the allowable method claim 1. Each of the method claims 3-5 recites two paths due to the dependency on the amended method claim 1 and only one path needs to be taught by a prior art for the claim to be rejected. However, in this particular situation, the best prior art found to teach the contingent limitations in claims 3-5 is the same prior art of Sato. Examiner is persuaded by applicant’s arguments regarding Sato for claim 1 and has found that those same arguments regarding Sato’s prior art are also persuasive regarding claims 3-5. Thus, the art rejections of claims 3-5 are withdrawn.
Allowable Subject Matter
Claims 1, 3-8 and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach Claims 1, 6-8 and 10-15, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
determining a central point of a line segment as the preselected target point, in response to that the key points are on a same straight line, wherein the line segment is formed by the key points. 
The prior art fails to teach Claim 3, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
determining a triangle based on the key points, in response to that the key points are not on a same straight line, wherein vertexes of the triangle are the key points; and determining the preselected target point based on a central point of the triangle. 
The prior art fails to teach Claim 4, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
determining a plurality of triangles based on the key points, in response to that the key points are not on a same straight line, wherein vertexes of the triangles are the key points; and determining the preselected target point based on an average value of coordinates of central points of the triangles. 
The prior art fails to teach Claim 5, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
determining shape patterns based on the key points, in response to that the key points are not on a same straight line, calculating an area of each of the shape patterns; and determining a central point of a shape pattern having maximum area as the preselected target point. 
The closest prior art, Xu et al. (CN 109035373 A) and Liu (CN 108830900 A) reveal a similar system and technique as discussed in the previous office action, but fail to render obvious, either both combined or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gao (US 20200380682 A1): An image processing method includes: obtaining a first target face image in a reference expression state; obtaining user face key point offset information that includes offsets between face key points of a user in a target expression state and face key points of the user in the reference expression state; adjusting face key points of the first target face image in the reference expression state according to the user face key point offset information; and attaching, in a to-be-processed image including a second target face image, an expression texture image of the adjusted first target face image to the second target face image, the second target face image and the first target face image belonging to a same target. (abstract)

    PNG
    media_image1.png
    432
    556
    media_image1.png
    Greyscale

Zhu et al. (US 20200076990 A1): A video image processing method and apparatus is described. The method includes obtaining a first key point of an M.sup.th frame image in a video. The method further includes performing weighted smoothing on the first key point of the M.sup.th frame image according to first key points in a historical key point queue and weights in a first target weight queue, to obtain a target key point. The historical key point queue includes a first key point corresponds to each frame image in N frame images. The N frame images are images before the M.sup.th frame image, N>0. The weights in the first target weight queue corresponding to the first key points in the historical key point queue, A weight corresponding to a first key point of an (M-a).sup.th frame image being greater than or equal to a weight corresponding to a first key point of an (M-b).sup.th frame image, and a<b. The method further includes adjusting the M.sup.th frame image according to the target key point. (abstract)

    PNG
    media_image2.png
    257
    549
    media_image2.png
    Greyscale

Bouguerra (US 20120069028 A1): Embodiments are directed towards displaying an animated video emoticon by augmenting features identified in a video stream. Augmenting features identified in the video stream may include modifying, in whole or in part, some aspects of the identified features but not other aspects. For example, a user may select an animated video emoticon indicating surprise. Surprise may be conveyed by detecting the location of the user's eyes in the video stream, enlarging a size aspect of the eyes so as to appear `wide-eyed`, but leaving other aspects such as color and shape unchanged. Then, the location and/or orientation of the eyes in the video stream are tracked, and the augmentation is applied to the eyes at each tracked location and/or orientation. In another embodiment, identified features may be removed from the video stream and replaced with images, graphics, video, and the like. (abstract)

    PNG
    media_image3.png
    710
    347
    media_image3.png
    Greyscale

Imoto et al. (US 20180182145 A1): There is provided an information processing apparatus, an information processing method, and a program capable of performing synthesis that is desirable for users as described above, the information processing apparatus including: a control unit configured to generate a synthesized object model by synthesizing a first object model and a second object model, and cause the generated synthesized object model to be displayed in association with an image corresponding to the first object model or the second object model. The control unit controls a mode of the synthesis on the basis of input information. (abstract)

    PNG
    media_image4.png
    345
    729
    media_image4.png
    Greyscale

Li et al. (US 20180204052 A1): The present disclosure discloses a method and apparatus for human face image processing. A specific embodiment of the method comprises: locating facial feature points in a human face image, extracting an image of a human face region according to a range defined by the facial feature points, transforming a facial image of the source image according to a face shape of the target image, transforming the facial image of the source image according to a complexion distribution of a facial region of the target image, and obtaining a new human face by combining the facial image of the source image and a facial image of the target image. The embodiment achieves a facial image processing with higher similarity to the user in the image, of simple steps, small calculation and high real-time performance. (abstract)

    PNG
    media_image5.png
    260
    465
    media_image5.png
    Greyscale

Shi et al. (US 20180108165 A1): Embodiments of the present disclosure provide a method and an apparatus for displaying a business object in a video image and an electronic device. The method for displaying a business object in a video image includes: detecting at least one target object from a video image, and determining a feature point of the at least one target object; determining a display position of a to-be-displayed business object in the video image according to the feature point of the at least one target object; and drawing the business object at the display position by using computer graphics. According to the embodiments of the present disclosure, the method and apparatus are conductive to saving network resources and system resources of a client. (abstract)

    PNG
    media_image6.png
    260
    462
    media_image6.png
    Greyscale


Schlattmann et al. (US 20170111585 A1): A method, system, and computer program product for stabilizing frames, the method comprising: receiving a frame sequence comprising three or more frames, including a current frame; determining salient feature points within the frames; matching the salient feature points between the frames; dropping salient feature points associated with advancing objects; dropping salient feature points associated with objects moving in shaking movements; computing a transformation between pairs of consecutive frames from amongst the at least three frames, based upon non-dropped salient feature points, thereby obtaining a multiplicity of transformations; determining a center position for the frames based upon the multiplicity of transformations; determining a stabilizing transformation from a current frame to the center position; and applying the stabilizing transformation to the current frame to obtain a stabilized frame. (abstract)

    PNG
    media_image7.png
    565
    482
    media_image7.png
    Greyscale


Ford et al. (US 20120307096 A1): This disclosure pertains to devices, methods, systems, and computer readable media for generating and/or interpreting image metadata to determine input parameters for various image processing routines, e.g., filters that distort or enhance an image, in a way that provides an intuitive experience for both the user and the software developer. Such techniques may attach the metadata to image frames and then send the image frames down an image processing pipeline to one or more image processing routines. Image metadata may include face location information, and the image processing routine may include an image filter that processes the image metadata in order to keep the central focus (or foci) of the image filter substantially coincident with one or more of the faces represented in the face location information. The generated and/or interpreted metadata may also be saved to a metadata track for later application to unfiltered image data. (abstract)

    PNG
    media_image8.png
    569
    451
    media_image8.png
    Greyscale


Yamagishi et al. (US 20160209927 A1): A hand region is detected in a captured image, and for each part of the background area, a light source presence degree indicating the probability that a light source is present is determined according to the luminance or color of that part; on the basis of the light source presence degree, a region in which the captured image is affected by a light source is estimated, and if the captured image includes a region estimated to be affected by a light source, whether or not a dropout has occurred in the hand region in the captured image is decided; on the basis of the result of this decision, an action is determined. Gesture determinations can be made correctly even when the hand region in the captured image is affected by a light source at the time of gesture manipulation input. (abstract)

    PNG
    media_image9.png
    313
    304
    media_image9.png
    Greyscale

Morgenstern (US 20170018289 A1): The system disclosed herein allows a user to select and/or create a mask using emoji or other expressions and to add the selected mask to track a face or other elements of a video. By utilizing the existing emoji character set, users are familiar with the expressiveness of the masks they can create and can quickly find them. By combining emoji with face tracking software the system provides a more intuitive and fun interface for making playful and expressive videos. (abstract)

    PNG
    media_image10.png
    714
    467
    media_image10.png
    Greyscale


He (US 20210366076 A1): Techniques for processing an image are described herein. The disclosed techniques include a target human body image is acquired, and a skeleton key point data set is determined from the target human body image. Based on the skeleton key point data set, a target region in the target human body image is determined, and for each of pixel points comprised in the target region, performing coordinate transformation is performed on the pixel point, to generate a transformed coordinate of the pixel point. With the embodiment, different coordinate transformations may be performed on pixel points of different regions in the target human body image, thereby improving flexibility of performing the coordinate transformation on the pixel points. (abstract)

    PNG
    media_image11.png
    482
    445
    media_image11.png
    Greyscale


Liu et al. (US 20190318194 A1): Body contour key point detection methods, image processing methods, neural network training methods, apparatuses, electronic devices, computer-readable storage media, and computer programs include: obtaining an image feature of an image block including a body; obtaining a body contour key point prediction result of the body by means of a first neural network according to the image feature; and obtaining a body contour key point in the image block according to the body contour key point prediction result; where the body contour key point is used for representing an outer contour of the body. (abstract)

    PNG
    media_image12.png
    434
    339
    media_image12.png
    Greyscale

Ji et al. (US 20200311456 A1): A computer aided scanning method for a medical device is provided in the present invention, comprising step 1: recognizing and analyzing a pre-scan image through a pre-trained neural network to determine and identify a region of interest in the pre-scan image; and step 2: determining, according to feature information of the identified region of interest, scanning parameters for further scanning of the region of interest. A medical device employing the above method and a computer readable storage medium for performing the method are further provided in the present invention. The method, the medical device, and the readable storage medium provided by the present invention can automatically identify a region of interest, determine a corresponding auxiliary line and subsequent scanning parameters, and improve the scanning efficiency and accuracy of the medical device. (abstract)
Liu et al. (US 20200134868 A1): A gaze point determination method and apparatus, an electronic device, and a computer storage medium are provided. The method includes: obtaining two-dimensional coordinates of eye feature points of at least one eye of a face in an image, the eye feature points including an eyeball center area feature point; obtaining, in the preset three-dimensional coordinate system, three-dimensional coordinate of a corresponding eyeball center area feature point in a three-dimensional face model corresponding to the face in the image based on the obtained two-dimensional coordinate of the eyeball center area feature point; and obtaining a determination result for a position of a gaze point of the eye of the face in the image according to two-dimensional coordinates of feature points other than the eyeball center area feature point in the eye feature points and the three-dimensional coordinate of the eyeball center area feature point in the preset three-dimensional coordinate system. (abstract)
Hung et al. (US 10417738 B2): An electronic device and associated method place a sticker near a facial region in a digital image. The method detects 2D positions of facial features from a 2D digital image, and calculates a projection matrix from a predetermined 3D reference model having predefined facial feature points that correspond to the 2D detected facial features. The method then selects a digital sticker, and for each corner of the selected digital sticker, uses the projection matrix to transform 3D positions of the corner to corresponding positions on the 2D digital image. The method calculates a refinement matrix defining a correlation of each corner of the selected digital sticker to anchor points in the 2D digital image. Using the refinement matrix, the method calculates updated projected 2D positions and displays the selected sticker on the 2D digital image based on the updated projected 2D positions for each corner point. (abstract)

    PNG
    media_image13.png
    487
    503
    media_image13.png
    Greyscale


Yoo et al. (US 10986265 B2): An electronic apparatus may include a camera; a storage; a display; and a processor configured to: obtain a three dimensional (3D) coordinate corresponding to a face region of a user included in an image captured by the camera; obtain position adjustment information for adjusting an image capture position of the camera based on a difference between the 3D coordinate of the face region and a reference 3D coordinate stored in the storage; and control the display to provide a guide graphic user interface (GUI) for adjusting the image capture position of the camera based on the position adjustment information. (abstract)

    PNG
    media_image14.png
    226
    554
    media_image14.png
    Greyscale

Keithley (US 9104941 B1): Methods of filtering random noise and salt and pepper noise that minimize a loss of detail in an image are described. Sample values of an image that are within a tolerance within a sliding window are used to normalize a sample centered in the sliding window to filter random noise and minimize a loss of detail in an image. Sample values of an image in a sliding window are sorted into a sorted array, and mapped to values based on pre-defined regions of the sorted array to filter salt and pepper noise and minimize a loss of detail in an image. (abstract)
Liu (US 8014633 B2): Apparatus and methods for reducing ringing artifacts when generating super-resolution pictures and/or videos and for controlling the balance between sharpness and introduction of artifacts. After motion estimation and motion masking for all input frames, the method enters a frame loop within which high frequency information is extracted from the input SR image for each low-resolution input image. Extracted information from each input frame is not directly utilized within the frame loop for changing the SR input as with conventional SR processes, but is used within a means for averaging high frequency information over a desired number of frames (N) and outputting higher resolution versions of low resolution images. Changing (N) alters the tradeoff between ringing suppression and sharpness boosting. Invention can be implemented in a number of imaging apparatus, in particular those having a processor for executing the method steps. (abstract)
Chen et al. (US 9367897 B1): A method for increasing the resolution of a series of low resolution frames of a low resolution video sequence to a series of high resolution frames of a high resolution video sequence includes receiving the series of low resolution frames of the video sequence. The system determines a first plurality of semantically relevant key points of a first low resolution frame of the series of low resolution frames and determines a second plurality of semantically relevant key points of a second low resolution frame of the series of low resolution frames. The system temporally processes the first plurality of key points based upon the second plurality of key points to determine a more temporally consistent set of key points for the first plurality of key points. (abstract)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669